Citation Nr: 0433893	
Decision Date: 12/23/04    Archive Date: 12/29/04

DOCKET NO.  04-01 287	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to deduction of unreimbursed medical expenses 
during the veteran's terminal year for the purpose of 
establishing entitlement to a higher pension benefit, for 
accrued pension benefits purposes.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, and her daughter


ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Counsel


INTRODUCTION

The appellant is the widow of the veteran who served on 
active duty from October 1942 to May 1946.  This matter is 
before the Board of Veterans' Appeals (Board) on appeal from 
an April 2003 determination of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Winston-Salem, North 
Carolina.  In November 2004, the appellant testified at a 
Travel Board Hearing before the undersigned Veterans Law 
Judge at the Winston-Salem RO.  


FINDINGS OF FACT

1.   The veteran died in December 2002; the appellant's claim 
for accrued benefits was received in  April 2003.

2.  The evidence of record at the time of the veteran's death 
reflects he had predictable recurring unreimbursed medical 
expenses which, for the year of his death (2002) were 
reasonably expected to amount to (or exceed) $9, 854.  


CONCLUSION OF LAW

The deduction of $9, 854 (for unreimbursed medical expenses) 
from the veteran's 2002 income for the purpose of readjusting 
his 2002 pension benefit, for accrued benefits purposes is 
warranted.  38 U.S.C.A. §§ 1503(a)(8), 1521, 5121(a) (West 
2002); 38 C.F.R. § 3.272(g) (2004). 
REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

On November 9, 2000, the President signed into law the 
Veteran's Claims Assistance Act of 2000 (VCAA), codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107.  Regulations 
implementing the VCAA are published at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The critical facts in this case 
are not in dispute, and the question before the Board is 
whether there is any authority in the law for the benefit 
sought.  To the extent that any notice requirements of the 
VCAA may apply in the instant case, as the determination 
below favors the appellant, there is no need to belabor the 
impact of the VCAA on her claim.  

Factual Background

In October 1995, the RO granted the veteran VA pension 
benefits (with additional special monthly pension for aid and 
attendance).  As instructed by VA, in the first quarter of 
each year, from 1996 through 2001, the veteran submitted a VA 
Form 21-0516, (Improved Pension Eligibility Verification 
Report (EVR)), and an associated VA Form  21-8416 (Medical 
Expense Report), itemizing all of the unreimbursed medical 
expenses incurred during the prior year.  This information 
was used to deduct unreimbursed medical expenses from income 
for the purpose of adjusting the previous year's monthly rate 
of pension.    

Unreimbursed medical expenses documented by the record 
include amounts of $11, 100 in 1995; $6, 640 in 1996; $6, 335 
in 1997; $7, 356 in 1998; $8, 959 in 1999; and $9, 854 in 
2000.  

The veteran died in December 2002.  In April 2003, VA 
received the appellant's VA Form 21-534 (Application for 
Dependency and Indemnity Compensation, Death Pension and 
Accrued Benefits By A  Surviving Spouse Or Child).  The RO 
also received a VA Form 21-8416 (Medical Expense Report) from 
the appellant (with supporting medical documentation) which 
listed medical expenses incurred for the period January 2002  
to December 2002.  

A letter from the RO dated in April 2003 shows that the 
appellant was awarded VA pension benefits as the veteran's 
surviving spouse.  She was also advised that VA could not 
approve her claim for accrued benefits because VA did not owe 
the veteran any money, as regulations did not allow for the 
payment of accrued benefits based on readjustment for medical 
expenses unless the claim was submitted on or before the 
veteran's death.  

In a May 2003 letter to her congressman, the appellant 
indicated that the veteran received a monthly pension during 
his lifetime, and that with regard to unreimbursed medical 
expenses, they had always been instructed to keep all 
receipts for the year, and then to schedule an appointment 
the first of the next year to meet with a representative from 
the Brunswick County Veterans Office to submit the claim for 
readjustment for the previous year.  She went on to indicate 
that shortly after her husband's death, she contacted the RO 
regarding reimbursement and was told that the claim would 
probably not be considered as it was not submitted prior to 
the veteran's death.  The appellant stated that had they been 
notified of any changes in the procedure for submitting 
expenses to VA, they would have delivered the receipts 
monthly or even weekly, instead of annually.  The appellant 
noted that A.S., at the Brunswick County Veteran's Office 
would confirm that they were never informed that they should 
submit a listing of unreimbursed medical expenses any 
earlier.   

The RO denied accrued benefits based on income readjustment 
for unreimbursed medical expenses because no evidence 
pertaining to 2002 unreimbursed medical expenses was in the 
veteran's claims file at the time of his death.  

At a November 2004 hearing, the appellant and her daughter 
testified that the only reason they had not submitted 
evidence of unreimbursed medical expenses prior to the 
veteran's death in December 2002, and instead bundled the 
records for the entire year for submission in early 2003 was 
because they had been so instructed by VA previously (and had 
done so previously, regularly).   

Analysis

Generally, accrued benefits are payable to the surviving 
spouse of a veteran.  38 U.S.C.A. § 5121.  Under 38 U.S.C.A. 
§ 1521, veterans who served on active duty during a period of 
war, and who are disabled to the required degree, are 
entitled to receive a VA pension, to be adjusted based on 
their annual income.  Under 38 U.S.C.A. § 1503(a)(8) annual 
income for pension purposes includes payments of any kind and 
from any source except, inter alia, the amount equivalent to 
payments for unreimbursed medical expenses to the extent that 
they exceed five percent of the maximum annual rate of 
pension.  See 38 C.F.R. § 3.272(g).  If a VA pension 
recipient submits a pension EVR or report of medical expenses 
each year within an annual reporting period established by 
VA, certain unreimbursed medical expenses may be excluded 
from the annual income reported by the recipient and used by 
VA to adjust the amount of pension warranted.  Consequently, 
a veteran's submission of an EVR or report of medical 
expenses may result in a retroactive upward adjustment of 
pension for the prior year.  See 38 U.S.C.A. § 1503(a)(8), 
1521; 38 C.F.R. § 3.272(g)(1).

Precedent opinions of VA's General Counsel (GC) interpreting 
the decision of the United States Court of Appeals for 
Veterans Claims (Court) in Conary v. Derwinski, 3 Vet. App. 
109  (1992) (per curiam), have held, in essence, that while 
information in an eligibility verification report submitted 
after a veteran's death may not be considered "evidence in 
the file at the time of death" for accrued benefits 
purposes, if the veteran had in the past supplied evidence of 
unreimbursed medical expenses which, due to the ongoing 
nature of his health condition, could be expected to recur in 
succeeding years (in amounts capable of estimation with a 
reasonable degree of accuracy), such information could be the 
basis for a determination that evidence in the file permitted 
prospective estimation of medical expenses.  See VAOPGPREC 6-
93; VAOPGCPREC  12-94.

Notably, the Board is bound in its decisions by applicable 
statutes, VA regulations, instructions of the Secretary, and 
precedent opinions of the GC, except to the extent that they 
are inconsistent with binding judicial decisions.  38 
U.S.C.A. §  7104(c); 38 C.F.R.§ 19.5; Bernard v. Brown, 4 
Vet. App. 384,  394 (1993).  In light of the foregoing, the 
critical question here is whether logical inferences may be 
made based on information in the file at the time of the 
veteran's death, i.e., whether medical expenses paid in 2002, 
and claimed by the appellant in medical expense forms 
submitted after the veteran's death, were reasonably capable 
of estimation at the time of his death.  

It is not in dispute that the record showed that the veteran 
had chronic debilitating diseases which required ongoing 
medical treatment and medical expenses.  Analysis of 
unreimbursed medical expense amounts for the years 1995 
through 2000, shows that after an initial drop in amount from 
1995 to 1996, and a further very slight drop in 1997, total 
unreimbursed medical expenses steadily increased through 
1998, 1999, 2000.  And while there is no report of 
unreimbursed medical expenses for the year 2001 of record, 
given the progressive nature of the veteran's disabilities, 
it is reasonable to conclude that the expenses would have 
continued to climb through 2001and (significantly) 2002.  (In 
fact, it is now confirmed that for the year 2002 the expenses 
were $22, 334.97.)  Such evidence establishes a prima facie 
case that had he not died, the veteran would have submitted 
an accounting of unreimbursed medical expenses for the year 
2002 (and would have had his pension readjusted accordingly). 

While the full submitted total of unreimbursed medical 
expenses for the year 2002 (in the amount of $22, 334.97) may 
not be deducted from income for that year for recalculation 
of pension for accrued benefits purposes (because evidence of 
the full amount of the expenses was not of record, and not 
capable of estimation, when the veteran died), it was shown 
by the record at the time of his death (by annual reports of 
increasing unreimbursed expenses) that his unreimbursed 
medical expenses for the year 2002 would be at least (if not 
exceeding) $9, 854 (the amount shown in the year 2000).  
Accordingly, deduction of $9, 854 in unreimbursed medical 
expenses for the year 2002 from that year's income for the 
purpose of adjusting the amount of pension payable that year 
(for accrued benefits purposes) is warranted.  


ORDER

Entitlement to deduction of $9, 854 for unreimbursed medical 
expenses from 2002 income for purposes of establishing 
entitlement to a higher amount of pension benefit for the 
year 2002, for accrued benefits purposes is granted.  



	                        
____________________________________________
	George R. Senyk
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



